DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
	Claims 1-7, 10, and 26-27 are pending. Claims 8-9 and 11-25 have been canceled. Claims 26-27 are new. Claims 1, 2, 4, 6, and 7 have been amended.

Allowable Subject Matter
Claims 1-7, 10, and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose, alone or in combination along with, the limitations of the independent claim reciting a method of manufacturing a semiconductor device comprising first, second and third devices in respective first, second and third regions; the method comprising forming first, second, third gate insulating films, and first, second, third gate electrodes to form the respective first, second and third devices; 
simultaneously forming a well region in the first region and a body region in the third region by ion implanting first conductivity type dopants using a first patterned mask that exposes the first gate electrode, fully covers the second gate electrode, and partially exposes the third gate electrode, so as to form a shallow body region overlapping the third gate electrode and a deep body region overlapping a third source region; 
simultaneously forming first and drift regions in the second region, and a third drift region in the third region by ion implanting second conductivity type dopants using a second patterned mask that covers the first gate electrode, partially covers the second gate electrode, fully covers 
simultaneously forming first, second and third source/drain regions in the respective first, second and third regions;
wherein the first drift region is formed to include a first shallow drift region overlapping the second gate electrode and a first deep drift region overlapping the second source region,
the second drift region is formed to include a second shallow drift region overlapping the second gate electrode and a second deep drift region overlapping the second drain region, and
the third drift region is formed to include a third shallow drift region overlapping the third gate electrode and a third deep drift region overlapping the third drain region, and
wherein a first depth of the shallow body region is greater than a third depth of the third shallow drift region,
a fourth depth of the third deep drift region is greater than the first depth of the shallow body region, and
a second depth of the deep body region is greater than the fourth depth of the third deep drift region.

JP 2000-312002 A teaches (FIG. 4) a method of forming a LDMOS comprising a p-type body region with body region 3 comprising a shallow body region 3B, a deep body region 3A, and a drift region 33 comprising a shallow drift region adjacent the shallow body region 3B and a deep drift region. However, the prior art does not teach the claimed relative depths and the simultaneous manufacture processing of the first, second and third devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815